Hall, Presiding Judge.
Defendant appeals from his conviction for voluntary manslaughter and from the denial of his motion for new trial. He testified that the victim, his common law wife, had pulled a switchblade on him during an argument and that he shot at the floor to frighten her, not realizing until later that he had killed her.
The sole issue on this appeal is whether the court erred in refusing to admit testimony from a defense witness that the deceased habitually carried a knife. Not only does Georgia law preclude the proving of general character for violence by specific acts (Campbell v. State, 222 Ga. 570 (151 SE2d 132)), but the whole issue is irrelevant here. Defendant’s own testimony shows that he did not shoot because he was afraid she would produce a weapon he believed she carried, but because he actually saw the knife in her hands.

Judgment affirmed.


Eberhardt and Whitman, JJ., concur.